Citation Nr: 9931508	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to March 
1960.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim 
seeking entitlement to the service connection for residuals 
of a back injury.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in March 
1997.  The RO received his substantive appeal in April 1997, 
at which time the veteran requested a Videoconference (VC) 
hearing with a Member of the Board.  In May 1997, the veteran 
withdrew, in writing, his request for a VC hearing, and 
indicated that, in lieu thereof, he wanted a hearing before 
the local Hearing Officer (HO) at the RO. The veteran offered 
testimony at a hearing before the HO in September 1997; later 
that month, the HO confirmed and continued the denial of the 
benefit sought by supplemental statement of the case (SSOC).

The Board remanded this case to the RO for additional due 
process development in June 1998.  Following compliance, the 
RO confirmed and continued the denial of the benefit sought 
in a July 1999 SSOC.  


FINDINGS OF FACT

1.  Recent private treatment records show that the veteran 
has been treated for lumbar stenosis, lumbar 
spondylolisthesis and lumbar pseudoarthrosis, with a history 
of surgical procedures.  

2.  Statements obtained from the veteran's private 
physicians, dated in April 1997 and December 1997, suggest 
that although his underlying back condition 
(spondylolisthesis) is congenital in origin, it was 
aggravated in service and created a superimposed back 
condition (spinal stenosis).

3.  The veteran's claim for service connection for residuals 
of a back injury is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a back injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  The Board further notes that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service.  
Congenital or developmental defects may not be service-
connected because they are not considered "injuries" under VA 
law and regulations.  38 C.F.R. § 3.303(c) (1999).  However, 
congenital or development defects may be service-connectable 
where a superimposed injury occurs during, or as a result of, 
active service.  VAOPGCPREC 82-90 (July 18, 1990).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post-service or 
post-presumption period may suffice.  Id.

The RO decision on appeal determined, in essence, that the 
veteran's claim was not well grounded.  In support of his 
claim, the veteran has submitted various statements from his 
private physicians.  In an April 1997 statement and treatment 
record by A. Robert Massam, MD, it is suggested that the 
veteran's congenital spondylolisthesis was aggravated by the 
many jumps that he made as a paratrooper and injuries 
resulting from his military mule accident.  In written 
correspondence dated in December 1997, Douglas J. Weiland, 
MD, indicates that the veteran's underlying back condition 
(spondylolisthesis) is congenital in origin, was aggravated 
in service and created a superimposed back condition (spinal 
stenosis).  

A review of the veteran's service medical records show that 
he manifested pain and swelling of the below the medial 
malleolus of the right foot in May 1958, secondary to a mule 
tipping onto his foot.  Moreover, he was treated for mild 
muscle spasm of the right back in August 1959.  The veteran's 
DD Form 214 shows that he attended Airborne School in 
November 1957 and was awarded a Parachutist Badge.  As such, 
the Board finds that the medical statement detailed above 
satisfy the medical nexus requirement set forth in Savage, 
supra.

In light of the Board's finding that the veteran's claim for 
service connection for residuals of a back injury is well-
grounded, the veteran's entitlement to service connection is 
to be determined following a merits adjudication by the RO.


ORDER

The claim of entitlement to service connection for residuals 
of a back injury is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
residuals of a back injury is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the veteran has submitted medical opinions 
which suggests that his congenital spondylolisthesis was 
aggravated in service and created a superimposed back 
condition (spinal stenosis).  Nonetheless, the Board notes 
that the veteran has incurred numerous intercurrent back 
injuries and surgeries in the more than 42 years since his 
discharge from military service.  As such, the Board is 
unable to delineate whether his present low back 
symptomatology is directly related to the aggravation of his 
congenital spondylolisthesis in service.  The Court has 
stated that the Board may only consider independent medical 
evidence to support its findings.  If the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board may seek an 
advisory opinion, order a medical examination or cite 
recognized treatise in its decisions that clearly support its 
ultimate conclusions.  This procedure ensures that all 
medical evidence contrary to the appellant's claim will be 
known.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In view 
of the medical questions presented in this case, the Board 
finds that more comprehensive orthopedic examination is 
required.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his low back disorder, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran must also be scheduled 
for examination by a VA orthopedic 
specialist in order to determine whether 
his current low back symptomatology is 
directly related to aggravation of his 
congenital spondylolisthesis in service.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  X-rays and/or 
other diagnostic studies should be 
performed as deemed appropriate by the 
specialist.  Complete range of motion 
studies of the lumbar spine must be 
accomplished.  The specialist must then 
correlate his or her findings and render 
opinions as to:

	a. whether there is any objective 
evidence that the veteran manifests a 
superimposed disease or injury during 
military service that resulted in 
disability apart from his congenital 
spondylolisthesis; AND IF SO

	b. to the extent medically 
ascertainable, whether the veteran's 
current low back disorder may be clearly 
dissociated from the superimposed low 
back disorder incurred in service.

The specialist should also reconcile the 
veteran's subjective complaints of low 
back pain with the objective findings.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim for service 
connection for residuals of a back injury 
on a de novo basis.

5.  If this determination remains 
unfavorable to the veteran in any way, he 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and his representative should 
be afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals







